Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed December 14, 2020, are hereby withdrawn.
Objections to the abstract, specification, and drawings.
Objections to Claims 12-14, and
Rejection under §112(b) of claim 18.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 Lines 2-3, “...at least one or more portion …” has been amended to read “…at least one or more portions ….”
Allowable Subject Matter
Claims 1-19 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claim 1, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose the two lock elements may be transferred from a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Response to Arguments
Applicant’s arguments, see Remarks Page 11 Lines 11-15 and Page 11 Line 24 to Page 12 Line 3, filed April 9, 2021, with respect to the §102(a)(1) rejection of Claim 1 anticipating Apps et al. (7,059,489), have been fully considered and are persuasive.  The §102(a)(1) rejection of Claim 1 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dubois (2011/0174809).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736